Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Panka on 07/28/2022.

The application has been amended as follows: 

1. A seed processing system for cottonseeds comprising:
a fluid distribution system configured to sequentially dispense in order an acid solution, a base solution for neutralizing the acid solution, and a rinse liquid onto the cottonseeds; and
a seed applicator system defining an interior configured to hold the cottonseeds and sequentially receive the acid solution, the base solution and the rinse liquid dispensed from the fluid distribution system onto the cottonseeds within the interior, the seed applicator system including:
a rotor configured to agitate the cottonseeds in the interior as the acid solution, the base solution and the rinse liquid are dispensed onto the cottonseeds to effectuate mixing;
a seed loading chute configured to receive the cottonseeds into the interior; and
a discharge for removing the cottonseeds from the interior, the discharge separate from the seed loading chute.

25. The seed processing system of claim 1, comprising:


a controller in operative communication with the fluid distribution system and the seed applicator system, the controller configured to:
control operation of the fluid distribution system to sequentially deliver the acid solution from the acid reservoir, the base solution from the base reservoir, and the rinse liquid to the cottonseeds in the interior of the seed applicator; and
control operation of the seed applicator system to actuate the rotor to agitate the cottonseeds in the interior as the acid solution, the base solution, and the rinse solution are dispensed onto the cottonseeds in the interior.

In claim 26, line 1, change: “The seed processing system of claim 23” to “The seed processing system of claim 1”

Cancel claim 22
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the seed processing system as claimed including all of the claimed limitations, specifically a fluid distribution system configured to sequentially dispense in order an acid solution, a base solution for neutralizing the acid solution, and a rinse liquid onto the cottonseeds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/            Primary Examiner, Art Unit 3644